Citation Nr: 1737265	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from August 1996 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the appeal was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded the case in June 2015 to schedule the Veteran for a hearing.  The Veteran later testified at a hearing before the undersigned Veterans Law Judge in January 2017 hearing.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into account those electronic records. 


FINDINGS OF FACT

The Veteran's June 2011 VA Form 22-1990 was not properly completed.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have not been met. 38 U.S.C.A. §§ 330-24 (West 2014); 38 C.F.R. § 21.9520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, veterans are eligible for a total of 36 months of education benefits under Chapter 30 or Chapter 33; however, a veteran who has exhausted his or her entitlement under Chapter 30 may obtain an additional 12 months of entitlement under Chapter 33 once basic eligibility is established.  If Chapter 30 benefits have not been exhausted, or used at all, the veteran must irrevocably elect Chapter 33 benefits and is limited to 36 months of total entitlement. 38 C.F.R. §§ 21.4020, 21.7072, 21.9520, 21.9550.

In this case, the Veteran had 14 days of Montgomery GI Bill (MGIB) benefits left when he applied for Post-9/11 GI Bill benefits.  The Veteran filed this claim in June 2011 and indicated on the form that he would start his training on August 26, 2011. Because he had not exhausted his MGIB benefits prior to June 29, 2011, he was informed that he only had 14 days of full-time benefits remaining under the Post-9/11 GI Bill.  In other words, he was not granted any additional time beyond that which he had already been entitled to under the MGIB.

The Board points out that the confluence of the various regulations has resulted in potentially serious consequences for a veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits and who has little remaining MGIB entitlement.  If a veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the veteran only receives the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional 12 months under the Post-9/11 GI Bill. 

The Post-9/11 GI Bill was intended by Congress to be an expansion of VA educational assistance, compared with the immediately preceding programs.  In enacting the bill, Congress made findings including the following:

(1) On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 

(2) Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. . . .

(6) It is in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II.

Pub. L. 110-252, Title V, § 5002, June 30, 2008, 122 Stat. 2357  

Against this backdrop, the issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits. See 38 C.F.R. §§ 21.9520, 21.9550.  (In order to receive benefits under the Post-9/11 GI Bill in lieu of the MGIB, an irrevocable election must be made.). 

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i) Identification information (including name, social security number, and address); 
(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii) The date the individual wants the election to be effective; and 
(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

38 C.F.R. § 21.9520 (c)(2). 

In this case, the claim was made using a VA Form 22-1990; therefore, the question is whether such a form was "properly completed."  For the reasons discussed below, the Board finds that the VA Form 22-1990 submitted by the Veteran in June 2011 was not properly completed.

As noted above, the Veteran identified August 26, 2011, for the date on which he would begin his training; however, the application lists the effective date of the election as June 29, 2011.  It is clear from all of the Veteran's written and oral statements that this effective date was entered in error.  His statements indicate that he was not even scheduled to begin his period of training until August 2011, as he was still in the process of exhausting his MGIB benefits.  His academic transcripts do confirm that he was already enrolled in classes in 2011.  He also indicated that he did not enter the effective date of June 29, 2011, but rather believed that VA had assigned it to him based on his application. See January 2017 hearing transcript.  He has stated that he did not realize that he was giving up his benefits, but instead thought he would be exhausting his MGIB benefits and would then be automatically extended benefits under Chapter 33 when he began his next term. Id.  As such, this election appears to have been based on a misunderstanding and does not reflect the Veteran's actual intent.

The Veteran has been consistent throughout the appeal period that he believed that, by electing to use the Post-9/11 GI Bill benefits, he would be using the remainder of his MGIB benefits in the current semester and then gain an additional 12 months under the Post-9/11 GI Bill during the next term in order to complete the last year of his bachelor's degree.  He has also maintained that VA employees assisted him in completing the June 2011 application and that they did not inform him of the need to wait.

The Veteran has been consistent and credible about these facts throughout the appeal period.  The Board finds that the date of June 29, 2011, entered on the Veteran's VA Form 22-1990 is clearly erroneous.  It also deprived the Veteran of the very benefit that he was entitled to and seeking in submitting that application, which was 12 months of benefits under the Post-9/11 GI Bill.  

Because the June 29, 2011, date entered on the VA Form 22-1990 was erroneous, the Board finds that the Veteran did not "properly complete" the VA Form 22-1990, which was submitted in June 2011.  Therefore, it does not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits.  Particularly where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

 The appeal is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


